Citation Nr: 0913930	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1980 to 
June 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination 
in December 2008; the examination was required to determine 
whether he is unable to obtain or maintain gainful employment 
due to service-connected disabilities.


CONCLUSION OF LAW

The Veteran's claim for entitlement to TDIU must be denied as 
a matter of law.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.655(a), (b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001);  see also 38 U.S.C.A. § 5103A; Manning v. Principi, 
16 Vet. App. 534 (2002) (the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter).

Analysis

The Veteran is seeking TDIU due to service-connected 
disabilities.  In an October 2008 remand, the Board found 
that further development was necessary prior to adjudicating 
the Veteran's claim.  Specifically, the Board found a VA 
examination was necessary to determine whether the Veteran's 
service-connected disabilities, standing alone, render him 
unemployable.  See 38 C.F.R. § 3.159 (2008); see also Friscia 
v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to obtain an 
examination and an opinion on what effect service-connected 
disabilities have on the Veteran's ability to work).  

Pursuant to the Board's October 2008 remand, the Agency of 
Original Jurisdiction (AOJ) scheduled the Veteran for a VA 
examination in December 2008.  He was provided notice of this 
examination by a November 2008 letter from the Minneapolis VA 
Medical Center (VAMC).  However, the Veteran failed to appear 
for the December 2008 examination, and has provided no cause 
for such failure.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2008); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).  Further, the Board observes that a TDIU claim is 
a claim for an increased rating.  See Hurd v. West, 13 Vet. 
App. 449 (2000).  Thus, the resolution of this issue is 
governed by 38 C.F.R. § 3.655 as it applies to increased 
rating claims.

The Board observes the November 2008 notice sent by the VAMC 
informed the Veteran that entitlement to the benefit sought 
is based on the reports of the scheduled VA examination and, 
if he fails to report, the claim may be denied.  Thus, it is 
evident from the record that the Veteran was advised of what 
was required of him to adjudicate the instant claims, but he 
nonetheless has failed to comply.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).

In addition, there is no indication the Veteran's address has 
changed; he has not submitted a change of address form, nor 
has any mail to him been returned as undeliverable.  If, per 
chance, he has changed addresses without informing VA, it is 
well established that it is his responsibility to keep VA 
advised of his whereabouts in order to facilitate the 
conducting of medical inquiry.  If he does not do so, "there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

As noted above, a Veteran failing to report for a scheduled 
examination must show good cause for so doing.  See 38 C.F.R. 
§ 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  The record 
contains no justifiable indication of the reasons for the 
Veteran's failure to appear for his December 2008 VA 
examination.  Consequently, as no such good cause has been 
shown, the Veteran's claim for TDIU must be denied as a 
matter of law.  See 3.655(b).  see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to TDIU is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


